Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6, drawn to a heating mat, classified in 219/541.
II. Claims 7 and 8, drawn to a mat holder, classified in 219/520.
Inventions I and II are directed to a related application. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed do not overlap in scope.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
During a telephone conversation with Lev I.G. Iwashko, Esq., on 2/25/21, a provisional election was made without traverse to prosecute the invention of Group I, claims 1-6.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7 and 8 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
In claim 1, the “at least one plug... removably attached to... one side of the... main body,” and the “at least one socket... removably attached to... one side of the... main body,” are the ostensibly novel subject matter, yet the structure of neither the plug nor the socket is disclosed. In fact, the Figures depict plugs 130 and sockets 140 as identically T-shaped, with no discussion of how these connector parts are secured in the periphery of a mat, or how they themselves are interconnected. Moreover, that two adjacent mats are capable of being electrically connected and at the same time flush along their facing edges, is not clear. The “plug” and “socket,” and “mat” structures which enable their attachment and removal from the mat, and their interconnection so as to allow facing mat edges to lie flush, should be disclosed, while being mindful of new matter.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, a single “melting mat” is recited to have “at least one plug... connected to the at least one socket,” which appears to be mistaken, since this would require different edges of the single mat to be connected, rendering the claim unclear. For the purposes of examination, this will be understood to require that a “plug” is capable of being electrically connected to a “socket.”

Claim Rejections - 35 USC § 103
Claims 1... is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub. 2016/0014847 to Jeong et al (Jeong).
	Referring to Figures 1-10, and as recited in claim 1, Jeong discloses a heating mat comprising a “main body” 10, “at least one plug [110 & 300]... removably attached to... one side of the... main body; at least one socket [110] removably attached to... one side of the... main body,” a plug capable of being electrically connected to a socket, “and a mesh of heating cables [150, Fig. 9, ¶ 79]... within the... main body.” Note that elements 110 and 300 combine to form a “plug,” element 110 alone is a “socket” (Figs. 5, 6 & 8  and ¶¶ 72 & 77-79), and socket 110 is removable, even if tools are required.
	Moreover, the connector system of Jeong is a distinct advance over the claimed connectors, since just one connector element 110 is the basis of all connections, with the plug portion 300 conveniently inserted to convert any desired socket to a mating plug.
	Claim 1 differs from Jeong only in calling for a “groove... to prevent a user from slipping.” This however, does not patentably distinguish the claim from the prior art. A series of grooves would have been obvious because it is an old and notoriously well-known means to enhance friction between a shoe sole and a mat. 

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of US PGPub. 2017/0335523 to Moussa.
	Claims 2 and 4 differs from Jeong only in calling for “a sensor... to detect... snow” and to activate the mesh when new snow falls. Moussa discloses, at Fig. 1 and ¶ 18, a sensor 12 to detect snow on a heated mat. It would have been obvious to adapt the snow 
	While Jeong does not consider a sensor to detect the presence of a person and to deactivate the heater in response, as in claim 3, this does not patentably distinguish the claim from the prior art. It would have been obvious to employ such a presence sensor, since such sensor functions have long been in use in diverse applications where deactivation of an appliance is preferred to avoid user injury.
	As in claims 5 and 6, Jeong already discloses timer based activation of the heater (¶ 88).
	Applicant is urged, before taking issue with the above rejections, d to review the prior art cited but not applied. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph M. Pelham whose telephone number is (571)272-4786.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 5712705669.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Joseph M. Pelham/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        2/27/21